Citation Nr: 0927278	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-14 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  What rating is warranted for posttraumatic stress 
disorder (PTSD) from November 25, 2002?

2.  Entitlement to an effective date earlier than November 
25, 2002, for grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1943 to January 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Cleveland, 
Ohio, which granted entitlement to service connection for 
posttraumatic stress disorder, and assigned an initial 
evaluation of 10 percent, effective March 2004.  The Veteran 
appealed.  In a December 2008 decision a RO Decision Review 
Officer assigned an initial 30 percent rating, effective from 
November 2002.  The Veteran continued his appeal.  

The Veteran appeared at a Travel Board hearing in April 2009 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.  
The record of the hearing was held open for the submission of 
additional evidence, but no additional evidence was received.

A January 2005 rating decision denied entitlement to service 
connection for a cervical spine disorder, and the Veteran 
timely appealed the decision.  A statement of the case was 
issued in May 2005.  There is no evidence in the claims file 
to indicate the Veteran did not receive the statement of the 
case, or any record of the statement of the case having been 
returned to VA by U.S. Postal authorities as undeliverable.  
Neither is there any record of the Veteran having submitted a 
substantive appeal in response to the statement of the case.  
Thus, that issue is not before the Board and will not be 
discussed in the decision below.  See 38 C.F.R. §§ 19.32, 
20.200 (2008).  The Veteran noted the decision during his 
hearing testimony but, read in a most liberal context, the 
Board does not deem his brief reference as an informal claim 
to reopen the claim.  See 38 C.F.R. § 3.155 (2008).

For the reasons discussed in the REMAND portion of the 
document below, the issue of  entitlement to an effective 
date earlier than November 25, 2002, for grant of service 
connection for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required.  In light of the 
state of the evidence, the Board does not deem the issue to 
be inextricably intertwined with the question what rating is 
warranted from November 25, 2002.  Cf. Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other); with Rudd v. Nicholson, 20 Vet. App. 
296 (2006).  


FINDING OF FACT

Since November 25, 2002, the Veteran's PTSD has not been 
manifested by symptoms that produce occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The requirements are not met for an initial evaluation higher 
than 30 percent for PTSD for the period since November 25, 
2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  See  38 C.F.R. § 3.159(c).  
The Board notes the Veteran has not had a VA examination 
since his initial examination in 2004, as well as his 
notation at the hearing of his most prominent 
symptomatology-sleep disturbance and nightmares.  April 2009 
Hearing Transcript, p. 3.  Nonetheless, the Board finds a 
remand for an examination is not indicated by the state of 
the evidence.  First of all, the need for an examination is 
not dictated by the elapsed time since the last most recent 
examination.  See VAOPGCPREC No. 11-95 (April 7, 1995), 60 
Fed. Reg. 43,186 (1995).  Instead, it is determined by the 
overall state of the record.  In this regard, most noteworthy 
is the fact that in direct response to his representative's 
query as to whether his PTSD symptoms had increased in 
severity, the Veteran responded, "I think it's getting 
better."  Transcript, p. 6.  After the Veteran later 
indicated in response to the undersigned's questions that his 
symptoms were worse since 2004, his verbal description 
indicated mild to moderated symptomatology.  Id., pp. 12-13.  
Finally, the Veteran's VA outpatient treatment records 
document monthly behavioral health entries within four months 
of the April 2009 hearing, and the assessment of mental 
functioning, as indicated by the Global Assessments of 
Functioning assessed, are remarkably consistent.  Thus, the 
Board finds the record sufficient for an informed review of 
the appeal.

The Veteran also indicated at the hearing that he was being 
treated by his private physician because so many of his VA 
appointments had been cancelled, and that his private 
physician had prescribed his current medication.  He noted, 
however, that he had not informed his VA providers of that 
fact nor had his private records been forwarded to VA.  
Generally, this state of affairs would necessitate a remand 
to obtain private records not already in the claims file, but 
the Board finds it unnecessary in this case.  First, as 
already noted, there are very thorough VA behavior health 
records in the claims file.  Second, VA has already obtained 
records from the Veteran's private provider, Dr. M-though 
they are for an earlier period.  Third, and finally, the 
Veteran noted at the hearing he would obtain the relevant 
records, and the record was held open for that purpose.  
Transcript, pp. 10, 12, 16-17.  As noted in the Introduction 
above, however, no additional records were received from the 
Veteran and neither were any VA Forms 21-4142 added to the 
claims file so VA could obtain them.  In sum, the Board finds 
the merits of the appeal may be addressed without violating 
the duty to assist.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, FOURTH EDITION (DSM-IV), 38 C.F.R. 
§ 4.130, but the VA rating criteria govern the overall 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-
44 (2002).  An evaluation of the disability level of a mental 
disorder is based on the total evidentiary picture of the 
appellant's occupational and social impairment.  Further, 
social impairment is not the sole criterion on which an 
evaluation is based,  38 C.F.R. § 4.126(a), (b), and 
applicable rating criteria are applied via an overall 
assessment of the claimant's disability picture.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's PTSD.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

The Veteran's PTSD is due to his combat service in World War 
II.  His statements in support of his claim and his VA 
outpatient records note he lived with his post-combat 
symptoms for some 50 years prior to applying for VA benefits.  
Although the effective date of his award is November 2002, 
the earliest medical records extant in the claims file are 
dated February 2004.  In a February 2004 primary care entry 
complaints of intermittent anger spells and anxiety were 
noted.  Reportedly, these had been exacerbated by the news 
coverage of the war in Iraq.  The Veteran asked if he could 
be seen in mental health for help.

An April 2004 psychiatric clinic entry notes the Veteran 
reported having been married to the same wife for 57 years.  
He was a self-employed barber for 41 years until he turned 
the shop over to his oldest son.  The Veteran continued to 
work part time.  He endorsed bad dreams and nightmares about 
his combat service, and his wife would tell him the next day 
that he had accidentally punched her during the night.  
Mental status examination revealed him as alert, oriented 
times three, and his insight and judgment were good.  His 
mood was euthymic and his affect anxious, especially while 
discussing his combat service and nightmares.  He denied 
suicidal and homicidal ideation.

A June 2004 entry notes the Veteran's initial psychiatric 
evaluation, where he noted he was seen by an Army 
psychologist prior to his discharge, but he denied receiving 
any psychiatric treatment since.  He denied any prior suicide 
attempts as well as a history of substance abuse.  The 
Veteran reported a continued anxious day mood, but never felt 
severe depression or a sad mood.  His private primary care 
physician had prescribed Xanax, but the Veteran reported no 
improvement in his symptoms.  The entry notes his marriage of 
57 years and 5 children who live near his residential area 
and with whom the Veteran maintained close contact.

Mental status examination revealed the Veteran to be polite 
and cooperative during the interview, and with good personal 
hygiene.  He appeared younger than his chronological age of 
early 80's.  He was not in acute distress, and was able to 
provide fairly relevant background history and information.  
Speech was coherent and goal directed and no psychomotor 
abnormality was noted.  He was oriented times four.  His 
insight and judgment were intact.  Remote and short-term 
memory were fair, but there was no apparent cognitive 
dysfunction noted.  Mood was euthymic, and his affect was 
appropriate.  There was no evidence of auditory 
hallucinations or suicidal or homicidal ideation.  The 
examiner diagnosed mild posttraumatic stress disorder with 
anxiety and depression disorders.  A global assessment of 
functioning score of 60 was assigned.  The examiner noted the 
Veteran's ability over the years to maintain his family life 
and employment.  His symptoms on mental status examination 
indicated mild PTSD with anxiety and a depressive mood 
disorder.  Medication was prescribed.

The November 2004 Compensation and Pension examination report 
notes that the examiner conducted a review of the claims 
file.  The Veteran reported he still worked part time.  He 
noted the symptoms he experienced included sleep disturbance, 
nightmares, irritability, and depression, and that he felt 
like a new man since starting the medication prescribed at 
the August 2004 initial evaluation.  One improvement he noted 
was that he no longer had sleep disturbance, as he slept 6 to 
7 hours.  He reported seldom having nightmares, and not 
having any recent flashbacks.

The examiner noted the Veteran's social functioning was well, 
as he attended reunions of the 101st Airborne Division.  He 
and his wife were slated to travel to Belgium in December 
2004 as guests of the government, where the King and Queen 
would present him with a medal for his participation in the 
liberation of the City of Bastogne.  The Veteran reported he 
might be the last living survivor of the Battle of the Bulge 
residing in Lucas County, Ohio.  The examiner noted there did 
not appear to be any social impairment.  With the exception 
of the Veteran's report of an occasionally depressed mood, 
all areas of the mental status examination were normal, and 
the Veteran's mood was euthymic.  The examiner noted the 
Veteran's score of 11 on the Beck Depression Inventory-2 
indicated minimal depression.  The examiner diagnosed PTSD, 
and assigned a global assessment of functioning score of 63.  
The Veteran was judged to be in partial remission, and to 
have responded well to treatment.

Symptomatology that produces occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events) warrants an evaluation of 30 
percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.   

PTSD which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  Id.

Upon receipt of the November 2004 examination report, as 
noted in the Introduction, the RO granted service connection 
and assigned an initial evaluation of 10 percent.  The Board 
finds the preponderance of the evidence shows the Veteran's 
symptomatology has more nearly approximated the criteria for 
the assigned 30 percent evaluation throughout the entire 
appeal period.  38 C.F.R. § 4.7.

The global assessment of functioning score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.  A global assessment of functioning score of 
60 is at the top end of the range of 51 - 60, and represents 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The range of 
61 - 70 represents some mild symptoms.

VA outpatient records show the Veteran's symptomatology has 
remained essentially consistent since the 2004 examination, 
and a global assessment of functioning score lower than 60 
has not been assigned.  Sleep disturbance, with occasional 
exacerbations, and constant anxiety constitute the Veteran's 
primary symptomatology.  A February 2005 entry notes the 
Veteran reported his wife as having said that for the first 
time in 58 years he was sleeping well.  The examiner noted 
the Veteran was in good spirits.  He showed off pictures of 
his visit to Belgium, and he was well oriented with a wide 
ranging affect.  His global assessment of functioning score 
was assessed as 80.

By November 2005 the euphoria of the Belgium trip was 
tempered by the impact of the slowed economy on the 
barbershop.  Otherwise, things reportedly were going well.  
Still, he reported nightmares and flashbacks.  Mental status 
examination revealed the Veteran's mood to be euthymic, and 
his affect was congruent with his mood.  Insight and judgment 
were good, and an anxiety state not otherwise specified was 
noted.  

The December 2005 entry noted continued recurrent dreams 
about his negative World War II experiences.  Mental status 
examination revealed him as spontaneous but not as 
communicative as at the November 2005 visit.  His mood was 
somewhat depressed but of moderate affective range.  He 
commented to the examiner that he hoped he-the examiner, did 
not get old like "me."  The Veteran was cognitively stable, 
he recalled three of three items in spite of some difficulty 
with concentration tasks, and there were no delusions, or 
suicidal or homicidal ideation.  Insight was fair but an 
impaired self-esteem was noted.  The global assessment of 
functioning score was 63.

In a May 2006 letter, the Veteran noted his sleep difficulty 
and that under stress he resorted to survival tactics.  He 
also described a loss of interest in activities and work, and 
survivor guilt.  He noted being emotional distant  from his 
children, and having an inability to talk about his war 
experiences.  The associated medical records, however, only 
confirm complaints of a constant sleep disturbance, mood 
disturbance.  There are only a few references to his World 
War II experience.  The records show his family relationships 
and general overall functioning as above average-as shown by 
the global assessment of functioning scores of record.  His 
private physician's (Dr. M's) records for the period 2005 to 
2007 note the Veteran's Belgium trip and use of Sertraline 
but no entry specific to PTSD.

The May 2006 entry notes the Veteran's spirits were okay, he 
slept seven and a half hours, and awoke refreshed and pursued 
morning calisthenics.  His wife reportedly had told him that 
he still had occasional nightmares but much less than before.  
He was well groomed, and spontaneously interactive.  His 
speech was coherent and goal directed.  His mood was fairly 
good and somewhat anxious but fair affective display.  No 
delusions or other psychotic features were noted, his memory 
was grossly intact, and insight and judgment were good.  The 
global assessment of functioning score was 70.

In July 2006, the Veteran shared concerns about the costs of 
aging, including his ability to defray the cost of medical 
bills.  He shared that his bad feelings about the war had 
increased since the Belgium trip, and he voiced frustration 
about his pending VA claim.  The Veteran was spontaneously 
interactive and well groomed.  His mood was worried and 
anxious, with moderate affective range and some guilt 
feelings.  His concentration and insight were impaired by 
anxiety.  There were times of disorientation but, overall, he 
was well oriented.  The diagnoses included recurrent major 
depressive disorder.  The global assessment of functioning 
score was 65.  The Veteran's primary concerns were really 
non-PTSD related.  

A December 2006 entry noted similar symptomatology.  The 
examiner noted that the Veteran was not making full use of 
available resources to address perceived financial problems.  
A global assessment of functioning score of 65 was assigned.

The March 2007 entry notes the Veteran was grieving over 
several family deaths, and he was worried and anxious.  He 
was well oriented, but concentration and insight were 
impaired by anxiety.  His global assessment of functioning 
score was 60.  

In October 2008, the Veteran reported a significant decrease 
in the frequency and intensity of his symptoms.  His recent 
receipt of a total disability evaluation on the basis of 
individual unemployability due to service-connected 
disability in July 2008 contributed to his enhanced mood.  He 
still worked part time.  He told the examiner he was on a 
psychoactive drug holiday and desired to remain that way.  
His global assessment of functioning score was 70.

The evidence of record is more than ample to show the 
Veteran's consistent symptoms as anxiety and occasional 
recurrent depression, and that his symptomatology most nearly 
approximates a 30 percent rating.  38 C.F.R. § 4.7.  At the 
hearing the appellant noted that he continued to be active 
with his veteran's organization, that he got along with 
people, and that he had friends whom he saw regularly.  He 
had no difficulty shopping and the like, he had an excellent 
relationship with his wife and children, see Transcript, 
pp.12-14, and he continued to work part time.

The criteria for a higher rating have not been met or 
approximated.  There is minimal, if any, evidence of any of 
the symptomatology of the 50 percent criteria, such as 
flattened affect, weekly panic attacks, impaired short- and 
long-term memory, and impaired abstract thinking.  The 
Veteran has no difficulty in establishing and maintaining 
relationships.  The July 2008 rating decision granted 
entitlement to a total disability evaluation based on 
individual unemployability primarily due to the impact of 
service connected upper and lower extremity cold injury 
residuals.  Thus, PTSD more nearly approximates a 30 percent 
rating.  38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411.  
The Board further finds the evidence shows the Veteran is not 
entitled to a staged rating for any part of the appeal 
period.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).




ORDER

Entitlement to an initial evaluation higher than 30 percent 
for PTSD for the period beginning on November 25, 2002, is 
denied.


REMAND

As noted in the Introduction, the Veteran only appealed the 
initial evaluation of his PTSD.  He did not appeal the 
assigned effective date of March 22, 2004.  Under normal 
circumstances, the rating decision would have become final as 
to the effective date one year after the date of the Decision 
Notice letter-December 9, 2004.  See 38 C.F.R. § 20.302.  In 
the December 2008 rating decision, however, the Decision 
Review Officer determined the Veteran had in fact submitted 
an informal claim in November 2002; and assigned an effective 
date for the 30 percent rating retroactive to November 25, 
2002.  

In light of the fact the November 2004 rating decision was 
final at the time of the Decision Review Officer's December 
2008 action, see 38 U.S.C.A. § 7105 (West 2002), the Board 
deems the only viable basis for the action to be a revision 
of the November 2004 decision as to the effective date on the 
basis of clear and unmistakable error (CUE).  See 38 C.F.R. 
§ 3.105(a).

At the hearing, the Veteran noted he did not think the 30 
percent rating went back far enough.  He suggested the award 
should go back to his date of discharge.  See Transcript, p. 
8.  Therefore, the Veteran's testimony is sufficient to 
constitute disagreement with the Decision Review Officer's 
action, see 38 C.F.R. § 20.201, and, being as the hearing was 
in April 2009, it is timely.  See 38 C.F.R. § 20.302.  In 
such cases, the appellate process has commenced and an 
appellant is entitled to a statement of the case on the 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, 
the issue of entitlement to an effective date earlier than 
November 25, 2002, for service connection for PTSD, must be 
remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

The AMC/RO shall issue a statement of the 
case with regard to the issue of 
entitlement to an effective date prior to 
November 25, 2002, for service connection 
for PTSD.  If, and only if, the Veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board.  38 U.S.C.A. § 7104 (West 
2002).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


